Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-11, 14-19, 21-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart (US D648, 538) in view of Ross (US D574, 150).
Regarding claim 1, Reinhart (figs. 1-7) discloses a lid for a container, comprising:

the raised surface features including a first surface feature and a second surface feature, the first surface feature separated from the second surface feature by a first one of the channels, and one of the connecting portions extending from the first one of the channels and coupling the first surface feature and the second surface feature,
wherein a third surface feature and a fourth surface feature are disposed adjacent the first surface feature and the second surface feature, each of the first surface feature, the second surface feature, the third surface feature, and the fourth surface feature are coupled with the connecting portion.
Reinhart fails to disclose one of the connection portions discussed above being a connection bridge interposed in and extending outwardly from the first one of the channels; wherein the one of the connecting bridges joins and provides continuity between an upper surface of the first surface feature and an upper surface of the second surface feature, and an upper surface of the connecting bridge is coplanar with the upper surfaces of the first surface feature and the second surface feature.
However, Ross teaches at least one connecting bridge providing continuity between a first, second, third and fourth surface (marked-up fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the connecting portions of Reinhart, connecting bridges, as taught by Ross, for the predictable result of providing a more reinforced lid that does not flex along the channel.

Regarding claim 5, the modified Reinhart further discloses each of the raised surface features has a corner, and the corner of the first surface feature is coupled to the corner of the second surface feature with the connecting bridge (marked up fig. 1). 
Regarding claim 6, Reinhart further discloses each of the surface features being quadrilateral in shape (marked up fig. 1).
Regarding claim 8, Reinhart further discloses the first surface feature, the second surface feature, the third surface feature, and the fourth surface feature are arranged in a grid, the third surface feature being separated from the fourth surface feature by the first one of the channels, the first surface feature and the second surface feature being separated from the third surface feature and a fourth surface feature by a second one of the channels, the first one of the channels arranged perpendicular to the second one of the channels (marked up fig. 1).
Regarding claim 9, the modified Reinhart further discloses each of the raised surface features has a corner, and the corners of each of the first surface feature, the second surface feature, the third surface feature, and the fourth surface feature are coupled with the connecting bridge (marked-up fig. 1 of Ross).
Regarding claim 10, Reinhart further discloses a plurality of guides formed on the lip, the guides capable of aligning a securement device (marked-up fig. 1). 
Regarding claim 11, Reinhart (figs. 1-7) discloses a lid for a container, comprising: 

 the raised surface features including a first surface feature, a second surface feature, a third surface feature, and a fourth surface feature (marked-up fig. 1).
Reinhart fails to disclose the plurality of connecting portions being a plurality of connecting bridges interposed in and extending outwardly from an intersection of the plurality of the channels and coupling each of the first surface feature, the second surface feature, the third surface feature, and the fourth surface feature; wherein one of the connecting bridges joins and provides continuity between an upper surface of the first surface feature and an upper surface of the second surface feature, un upper surface of the third surface feature, and an upper surface of the fourth surface feature, and an upper surface of the connecting bridge is coplanar with the upper surfaces of the first surface feature, the second surface feature, the third surface feature and the fourth surface feature.
However, Ross teaches at least one connecting bridge providing continuity between a first, second, third and fourth surface (marked-up fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the connecting portions of Reinhart, connecting bridges, as taught by Ross, for the predictable result of providing a more reinforced lid that does not flex along the channel.
Regarding claim 14, the modified Reinhart further discloses an upper surface of the connecting bridge includes a cavity formed therein (marked-up fig. 1).

Regarding claim 16, Reinhart further discloses the first surface feature, the second surface feature, the third surface feature, and the fourth surface feature are arranged in a grid, the first surface feature and the third surface feature being separated from the second surface feature and the fourth surface feature by a first one of the channels, and the first surface feature and the second surface feature being separated from the third surface feature and the fourth surface feature by a second one of the channels, the first one of the channels arranged perpendicular to the second one of the channels (marked up fig. 1).
 Regarding claim 17, Reinhart further discloses a plurality of guides formed on the lip, the guides capable of aligning a securement device (marked up fig. 1). 
Regarding claim 18, Reinhart (figs. 1-7) discloses a lid for a container, comprising: 
a main body having an interior portion circumscribed by a lip, the interior portion having a plurality of raised surface features, a plurality of channels, and a plurality of connecting portions; and 
a plurality of guides formed on the lip, the guides capable of aligning a securement device, the raised surface features including a first surface feature, a second surface feature, a third surface feature, and a fourth surface feature (marked up fig. 1)

However, Ross teaches at least one connecting bridge providing continuity between a first, second, third and fourth surface (marked-up fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the connecting portions of Reinhart, connecting bridges, as taught by Ross, for the predictable result of providing a more reinforced lid that does not flex along the channel.
Regarding claim 19, Reinhart further discloses the lid further comprising a plurality of bosses formed on an inner edge of the lip (marked up fig. 1).
Regarding claims 21-23, Reinhart further discloses a surface area of the upper surface of the connecting portion is less than a surface area of the upper surface of each of the first surface feature, the second surface feature, the third surface feature and the fourth surface feature (figure 7).
Regarding claim 26, Reinhart further discloses a lid for a container (see title).



    PNG
    media_image1.png
    893
    1006
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    881
    864
    media_image2.png
    Greyscale


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart (US D648, 538) in view of Ross (US D574, 150) as applied to claim 1 above, further in view of Ptak (US 3,653,581).

However, Ptak teaches a lid 22 having stiffening ribs 29 or channels  and raised surface features 23 (when the lid is rotated 180 degrees) that are oriented at a 45 degree angle relative to an inner edge of a lip (figs. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have oriented the raised surface features and channels of the modified Reinhart, at a 45 degree angle relative to the inner edge of the lip, for the predictable result of providing more stiffening or reinforcement to the lid.
Regarding claim 25, the modified Reinhart further discloses the plurality of channels includes a first plurality of the channels that are arranged perpendicular to a second plurality of the channels, each one of the connecting bridges is formed at an intersection of one of the channels of the first plurality of the channels and one of the channels of the second plurality of the channels (see marked-up figure 1 of Ross below).



    PNG
    media_image3.png
    622
    620
    media_image3.png
    Greyscale


Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive. 
Applicant argues that Ross does not disclose connection bridges at all. However, as shown in the above figure of Ross, the raised surface located between four raised In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, adding connecting bridges or arranging raised surfaces in a checkered pattern for reinforcement was well known at the time the invention was filed, as evidenced by Shimizu in figs. 3-6E col. 3, lines 52-57.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BLAINE G NEWAY/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735